Citation Nr: 0948517	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-28 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right thigh contusion with arthritis of 
the knee prior to May 12, 2008, and to a rating in excess of 
30 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent 
for traumatic arthritis of the lumbar spine prior to May 12, 
2008, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection for 
residuals of a right lateral thigh contusion and traumatic 
arthritis of the lumbar spine, and assigned ratings of 10 
percent for each disability, effective December 12, 2003.  
The Veteran appealed the initial evaluations.  

During the pendency of this appeal, the evaluation for 
residuals of a right lateral thigh contusion was increased to 
30 percent, and the disability rating for traumatic arthritis 
of the lumbar spine was increased to 20 percent, effective 
March 10, 2009.  The Board finds that the increased 
disability ratings should have been made effective prior to 
this date.  Hence the issues have, accordingly been 
recharacterized as set forth on the title page.

In January 2009, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Following the September 2009 supplemental statement of the 
case, the Veteran submitted additional evidence in support of 
his claims and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's service-connected right thigh contusion 
with arthritis of the knee is manifested by no more than 
moderate disability of Muscle Group XIV.

2.  As of May 12, 2009, the Veteran's service-connected right 
thigh contusion with arthritis of the knee is manifested by 
flexion to 100 degrees and extension to 20 degrees without 
instability.

3.  From December 12, 2003, to May 12, 2009, traumatic 
arthritis of the lumbar spine was manifested by forward 
flexion greater than 60 degrees, a combined range of motion 
greater than 120 degrees, and no objective neurological 
abnormality or abnormal gait or spinal contour.

4.  As of May 12, 2009, flexion of thoracolumbar spine is to 
no more than 50 degrees, and favorable ankylosis of the 
entire thoracolumbar spine or associated neurological 
symptomatology are not shown.


CONCLUSIONS OF LAW

1.  From December 12, 2003, to May 12, 2009, the criteria for 
an initial rating higher than 10 percent for residuals of a 
right thigh contusion with arthritis of the knee, have not 
been met; effective May 12, 2008, the criteria for a rating 
higher than 30 percent are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2009); 38 C.F.R. §§  4.56, 4.71, 4.71a, 4.73, 
Diagnostic Codes 5260, 5261, 5314 (2009).

2.  From December 12, 2003, to May 12, 2009, the criteria for 
an initial rating higher than 10 percent for traumatic 
arthritis of the lumbar spine have not been met; effective 
May 12, 2008, the criteria for a rating higher than 20 
percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2004, and August 2009; 
and a rating decision in May 2004; and a statement of the 
case in August 2005.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The service treatment records show that in October 1952 the 
Veteran injured his back and incurred a right thigh contusion 
in a motor vehicle accident.  

On VA examination in May 2004, the Veteran complained of 
right lateral thigh muscle pain.  He related no abnormalities 
of the hips and knees, bilaterally.  The Veteran denied 
interference with activities of daily living due to the right 
thigh condition.  The Veteran reported that he was able to 
walk on a treadmill and ride a stationary bicycle for 4 
miles.  There were no postural abnormalities.  Deep tendon 
reflexes were 2+ and symmetrical to the lower extremities, 
bilaterally.  The examiner indicated that range of motion was 
not additionally limited by fatigability, weakness or lack of 
endurance.  The examiner diagnosed residuals of a lateral 
thigh contusion.  

On VA examination in May 2004, the Veteran complained of 
constant pain, stiffness and weakness in the back.  He 
treated the pain with daily medication.  The Veteran 
described flare-ups in pain occurring 5 to 7 times per month, 
and lasting over a day.  He denied additional limitations due 
to flare-ups.  The Veteran provided a history of  
chiropractic treatment and back surgery in 1987.  The Veteran 
did not require assistive devices for ambulation.  X-rays 
revealed degenerative disc deformities at L3-S1, resulting in 
chronic scoliosis.  On examination, flexion of the lumbar 
spine was to 80 degrees, extension was to 15 degrees, lateral 
flexion was to 35 degrees bilaterally, and rotation was to 30 
degrees, bilaterally.  Active and passive range of motion 
were the same and there was no evidence of muscle spasms.  
The examiner noted guarding on movement.  The examiner 
identified the Veteran's pain and stiffness as limiting 
factors.  Range of motion was not additionally limited by 
fatigability, weakness, or lack of endurance.  The Veteran 
denied bowel or bladder control problems.  There were no 
postural abnormalities. Deep tendon reflexes were 2+ and 
symmetrical to the lower extremities, bilaterally.  Straight 
leg raises were negative.  Muscle strength was normal in the 
lower extremities.  Neurological examination was normal.  The 
examiner diagnosed traumatic arthritis of the lumbar spine.  

VA treatment records in May and November 2005, reflect 
complaints of occasional nightly leg cramps.  In May 2008 the 
Veteran was treated for injuring his right knee after 
falling.  X-rays revealed knee effusion, probable knee 
sprain.  There were no fractures or dislocations.  

In July 2006, the Veteran complained of low back pain, which 
the clinician noted was most likely attributable to a muscle 
sprain or muscle spasm.  The clinician noted no neurological 
deficit, edema or calf tenderness of the extremities.  Deep 
tendon reflexes were 2+ both sides on palpitation of the 
right lower back.  

During the pendency of this appeal, on May 12, 2008, the 
Veteran suffered a cerebrovascular accident.  
VA treatment records in August 2008, show that prior to the 
cerebrovascular stroke, the Veteran was able to ambulate 
without assistive devices and was independent with activities 
of daily living.  Due to the stroke the Veteran developed 
weakness in the right-sided extremities  He was issued a 
wheelchair and required therapy.  In January 2009, the 
Veteran was seen for bilateral leg swelling and weakness of 1 
week duration after he tried to lift himself out of a chair.  

On VA examination in March 2009, the Veteran complained of 
pain and weakness in the right leg.  The Veteran reported 
increasing knee pain on weight bearing, along with a history 
of swelling, stiffness and inability to straighten up 
completely.  The examiner noted that the Veteran suffered a 
stroke with right-sided weakness in May 2008.  The Veteran 
endorsed weakness in the lower extremities even with the 
assistance of a walker.  The Veteran had a wide based gait 
and used a wheeled walker.  The examiner noted the Veteran 
was unable to walk unassisted since the stroke.  The Veteran 
related flare-ups of pain on weight bearing.  The Veteran 
denied dislocation of the knee.  The Veteran was not able to 
lift his feet and had right side-weakness.  On examination, 
the Veteran's right knee was swollen.  No joint effusion was 
noted.  There was evidence of ankylosis of -20 on the right 
knee, and -10 on the left knee.  There was pain on movement, 
associated with fatigue, lack of endurance without 
incoordination.  The Veteran was only able to do 3 flexions 
and extensions.  Right knee flexion was -20 to 110 degrees, 
and decreased with repetitive movement to 100 degrees.  
Extension was -20.  Left knee flexion was -10 to 130 degrees, 
and decreased with repetitive movement to -10 to -20 degrees.  
Extension was -10.  Stability tests were normal, Lachman's 
test, varus and valgus test were negative.  Anterior and 
posterior drawer tests were negative.  McMurray's test was 
negative.  On sensory examination, there was a mild decrease 
in light touch and strength.  No footdrop was noted.  There 
was evidence of atrophy of the right thigh muscles with 
circumference of 49 cm, compared to 54 cm on the opposite 
leg.  Deep tendon reflexes were 2+.  X-rays of the knees and 
hips revealed osteoarthritis, bilaterally.  The examiner 
opined that the Veteran had weakness of the right thigh after 
an in-service injury, which was aggravated by his stroke.  

On VA spine examination in March 2009, the examiner noted 
that the Veteran experienced right-sided weakness in the 
upper and lower extremities subsequent to the stroke in May 
2008.  Consequently, the Veteran was issued a walker for 
ambulation.  The Veteran had a stooping gate, he could not 
stand erect, and had ankylosis of both knees.  The Veteran 
complained of constant low back pain and stiffness.  
Distribution of the pain was low back to the hips.  He 
described the pain as 9 out of 10, worsened by movement.  
There were flare-ups of pain on weight bearing and walking.  
The examiner noted that the Veteran had lost bladder control 
since his stroke.  The examiner noted limitations with 
activities of daily living secondary to the stroke.  Flexion 
of thorocolumbar spine was -10 to 60 degrees, extension was -
10 degrees.  The Veteran was unable to bend or extend back 
backwards.  The Veteran was unable to flex the spine to the 
left or the right more than 10 degrees, and had a tendency to 
lose his balance.  Right rotation was to 30 degrees, and left 
rotation was to 20 degrees.  Repetitive movement increased 
pain and weakness.  Flexion decreased to 50 degrees with 
repetitive motion, and extension remained at -1.  There was 
weakness in the right lower extremity of 3/5 and 4/10 on t 
the left side.  Deep tendon reflexes were 2+.  The diagnosis 
was residuals of low back injury, residuals of spinal surgery 
for laminectomy, and osteoarthritis lumbosacral spine.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

As an initial matter, the Board notes that service connection 
is not in effect for the May 12,  2008 cerebrovascular 
accident.  However, the medical evidence supports a finding 
that the Veteran's service connected residuals of a right 
thigh contusion with arthritis of the knee and traumatic 
arthritis of the lumbar spine were aggravated by the 
nonservice-connected cerebrovascular accident of May 12, 
2008, and that the increase in severity was the basis for the 
June 2009 RO rating decision, which increased the Veteran's 
disability ratings effective March 10, 2009.  From May 12, 
2008, it was factually ascertainable from the evidence of 
record that symptoms of the Veteran's service connected 
residuals of a right thigh contusion with arthritis of the 
knee and traumatic arthritis of the lumbar spine had 
worsened.  Accordingly, the Board finds that the Veteran is 
entitled to an effective date of May 12, 2008, for the 30 
percent rating for residuals of a right thigh contusion with 
arthritis of the knee, and the 20 percent rating for 
traumatic arthritis of the lumbar spine.  38 C.F.R. § 
3.400(o)(2) (effective date of an increase in a disability 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred). 




Right Thigh Contusion with Arthritis of the Knee

The Veteran claims that the service-connected residuals of a 
right thigh contusion with arthritis of the knee are more 
disabling than currently evaluated.

Prior to May 12, 2008, the Veteran's right thigh contusion 
with arthritis of the knee was rated as 10 percent disabling 
under Diagnostic Code 5314, which pertains to injuries of 
Muscle Group XIV.  Muscle Group XIV encompasses the muscles 
of the anterior thigh group.  The functions of these muscles 
include extension of knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial band, 
acting with the muscles of the pelvic girdle group in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  Under this diagnostic code, a 10 
percent rating is warranted if impairment of this muscle 
group is moderate; a 30 percent rating is warranted if 
impairment of this muscle group is moderately severe; and a 
40 percent rating is warranted if it is severe.  38 C.F.R. § 
4.73, DC 5314.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

After a review of the evidence, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for his service-connected right thigh contusion with 
arthritis of the knee under Diagnostic Code 5314.  Prior to 
May 12, 2008, such disability was manifested by occasional or 
intermittent subjective complaints of pain and occasional 
nightly leg cramps.  After May 12, 2008, the evidence shows 
complaints of bilateral leg swelling and weakness, as well as 
evidence of atrophy of the right thigh muscles with 
circumference of 49 cm, compared to 54 cm on the opposite 
leg.  However, there is no evidence of a through and through 
or deep penetrating wound by a small high velocity missile or 
a large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Moderately severe muscle impairment was not shown, 
and the disability did not warrant more than a 10 percent 
rating under Diagnostic Code 5314.

Additionally, the Board has considered the potential 
application of Diagnostic Codes 5257, 5260, and 5261.  
Diagnostic Code 5257 pertains to recurrent subluxation or 
lateral instability of the knee.  The objective medical 
evidence does not show subluxation or instability of the 
right knee joint.  Therefore, the Veteran is not entitled to 
a higher or separate compensable rating under Diagnostic Code 
5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Prior to May 12, 2008, there is no evidence of record to 
support a rating higher than 10 percent based on limitation 
of motion of the right knee.  The evidence of record 
following the May 12, 2008 cerebrovascular accident, consists 
of the March 2009 VA examination reports, as well as VA and 
private clinical treatment records.  After May 2008, the VA 
examiner in March 2009 opined that the Veteran had weakness 
of the right thigh after an in-service injury, which was 
aggravated by his stroke.  The evidence also shows that after 
May 2008, the Veteran experienced right-sided weakness in the 
lower extremities, he developed a wide based gait and 
required the assistance of a wheeled walker to ambulate, 
attributable to the stroke.  Additionally, on examination in 
March 2009, there was evidence of ankylosis on both knees, as 
opposed to the right knee only.  The medical evidence shows 
that clinical findings pertaining to the right knee and thigh 
after May 2008 are mostly attributable to the intercurrent 
nonservice-connected stroke, rather than symptomatic of a 
lumbosacral spine disorder itself.  See e.g., Mitteider v. 
West, 11 Vet. App. 181, 182 (1998) (where it is not possible 
to separate the effects of a service-connected disability 
from any nonservice-connected conditions by competent 
opinion, all symptoms must be attributed to the service-
connected disability).  See also, Howell v. Nicholson, 19 
Vet. App. 535, 540 (2006).  

In any event, on VA examination in March 2009, there was 
evidence of ankylosis of -20 on the right knee.  There was 
pain on movement, associated with fatigue, lack of endurance 
without incoordination.  The Veteran was only able to do 3 
flexions and extensions.  Right knee flexion decreased with 
repetitive movement to 100 degrees.  Considering weakened 
movement, excess fatigue, and pain on movement, flexion of 
100 degrees does not more nearly approximate the criteria for 
a separate 10 percent rating under Diagnostic Code 5260, that 
is, flexion limited to 45 degrees, considering additional 
functional loss and repetitive use under 38 C.F.R. §§ 4.40, 
4.45, 4.59.

On VA examination, right knee extension was to 20 degrees, 
which equates to a 30 percent rating under Diagnostic Code 
5261, but extension limited to 30 degrees, the criterion for 
a 40 percent rating, is not shown, considering weakened 
movement, excess fatigue, and pain on movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In sum, the Board finds that the claim for a rating in excess 
of 10 percent for residuals of a right thigh contusion with 
arthritis of the knee from December 12, 2003 to May 12, 2008, 
and entitlement to a rating higher than 30 percent 
thereafter, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lumbar Spine

The Veteran contends that he is entitled to an initial rating 
higher than 10 percent for traumatic arthritis of the lumbar 
spine prior to May 12, 2008, and to a rating in excess of 20 
percent thereafter.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine for Diagnostic 
Codes 5235 to 5243.  Diagnostic Code 5243 may also be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The Veteran's service-connected lumbar spine dysfunction is 
rated under the General Rating Formula (General Formula) for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply:  The criteria for a 20 percent rating are forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for the next higher rating, 40 percent, are forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are separately rated under the appropriate diagnostic code.  

A disability rated under Diagnostic Code 5243 is rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for a 20 
percent rating, are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  The criteria for the next higher rating, 40 
percent, are incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.

On VA examination in May 2004, forward flexion of the lumbar 
spine was to 80 degrees, and range of motion was not 
additionally limited by fatigability, weakness, or lack of 
endurance, thus applying 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
criteria for a 20 percent based on limitation of forward 
flexion have not been met.  

On VA examination in May 2004 forward flexion was to 80 
degrees, extension was to 15 degrees, lateral flexion was to 
35 degrees bilaterally, and rotation was to 30 degrees, 
bilaterally  (80+15+35+35+30+30  = 225 degrees).  As the 
combined range of motion was greater than 120 degrees, and as 
the there was no additional functional limitation due to pain 
on use or during flare-ups, applying 38 C.F.R. §§ 4.40, 4.45, 
4.59, the criteria for a 20 percent based on a combined range 
of motion have not been met.  

Although there was a finding of guarding, it did not result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis for a 20 
percent rating. 

Also, there was no evidence of incapacitating episodes, that 
is, bed rest prescribed by a physician and treatment by a 
physician, having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  For this 
reason, the criteria for a higher rating based on 
incapacitating episodes have not been met. 

As for objective neurological abnormalities, on VA 
examination in May 2004, the examiner found no abnormalities.  
The Veteran denied bowel and bladder dysfunction,  Deep 
tendon reflexes were 2+ and symmetrical to the lower 
extremities, bilaterally.  Straight leg raises were negative.  
Muscle strength was normal in the lower extremities.  
Similarly, in July 2006, a clinician noted no neurological 
deficit, edema or calf tenderness of the extremities.  Deep 
tendon reflexes were 2+both sides on palpitation of the right 
lower back.  

As the criteria for the next higher rating under either 
Diagnostic Code 5242 or 5243 have not been met, the 
preponderance of the evidence is against an initial rating 
higher than 10 percent for traumatic arthritis of the lumbar 
spine from December 12, 3003 to May 12, 2008, and the 
benefit-of-the- doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In order to warrant a higher rating for the thoracolumbar 
spine, forward flexion must be limited to 30 degrees or less 
or there is favorable ankylosis of the entire thoracolumbar 
spine.  As for limitation of forward flexion, on VA 
examination in March 2009, flexion of thoracolumbar spine was 
-10 to 60 degrees.  Flexion decreased to 50 degrees with 
repetitive motion.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, the rating is for 
limitation of forward flexion with or without pain.  In other 
words, the rating is based on actual range of motion, not 
where pain begins.  As forward flexion of the lumbar spine 
has been in the range of 50 to 60 degrees, the criteria for a 
higher rating based on the General Rating Formula for 
Diseases and Injuries of the Spine have not been met, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Regarding the criteria for rating intervertebral disc 
syndrome, there is no evidence a physician has prescribed bed 
rest attributable to the service-connected traumatic 
arthritis of the lumbar spine.  For this reason, the criteria 
for a higher rating based on incapacitating episodes have not 
been met. 

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings under 
the diagnostic codes pertinent to rating neurological 
disorders; however, there are no neurological disabilities 
associated with the to the service-connected traumatic 
arthritis of the lumbar spine.  On VA spine examination in 
March 2009, the examiner noted that the Veteran experienced 
right-sided weakness in the upper and lower extremities 
subsequent to the stroke in May 2008.  The examiner indicated 
that the Veteran had lost bladder control since his stroke 
and required assistance with activities of daily living 
secondary to the stroke.  The treatment history indicates 
that no neurological deficits were recorded prior to the May 
2008 cerebrovascular accident, and are clearly attributable 
to the intercurrent nonservice-connected stroke, rather than 
symptomatic of a lumbosacral spine disorder itself.  See 
e.g., Mitteider v. West, 11 Vet. App. 181, 182 (1998) (where 
it is not possible to separate the effects of a service-
connected disability from any nonservice-connected conditions 
by competent opinion, all symptoms must be attributed to the 
service-connected disability).  See also, Howell v. 
Nicholson, 19 Vet. App. 535, 540 (2006).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the Board is precluded by regulation from assigning 
an extraschedular ratings in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's residuals of a 
right thigh contusion with arthritis of the knee and 
traumatic arthritis of the lumbar spine, reasonably describe 
the Veteran's disability level and symptomatology, and 
provided for higher ratings for additional or more severe 
symptoms, which have not been shown.  Therefore the 
disability pictures are contemplated by the Rating Schedule, 
and the assigned schedular ratings are adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).







												
						(The Order follows on the next 
page.).

ORDER

An initial rating higher than 10 percent for residuals of a 
right thigh contusion with arthritis of the knee from 
December 12, 2003 to May 12, 2008, and a rating in excess of 
30 percent thereafter, is denied.

An initial rating higher than 10 percent for traumatic 
arthritis of the lumbar spine from December 12, 2003 to May 
12, 2008, and a rating in excess of 20 percent thereafter, is 
denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


